

115 HR 5093 IH: Measuring the Economic Impact of Broadband Act of 2018
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5093IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Khanna (for himself, Mr. Fitzpatrick, Ms. Eshoo, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to conduct an assessment and analysis of the effects of
			 broadband deployment and adoption on the economy of the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Measuring the Economic Impact of Broadband Act of 2018. 2.Assessment and analysis of the effects of broadband deployment and adoption on economy of the United States (a)Broadband definedIn this section, the term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, or graphics, or a combination of those items.
 (b)Assessment and analysis requiredThe Secretary of Commerce shall, acting through the Director of the Bureau of Economic Analysis, conduct an assessment and analysis of the effects of broadband deployment and adoption on the economy of the United States.
 (c)ConsiderationsIn conducting the assessment and analysis required by subsection (b), the Secretary shall consider matters relating to employment, including job creation, business headcount, online commerce, income, education and distance learning, telehealth, telework, agriculture, population growth, population density, broadband speed, and geography.
 (d)ConsultationIn conducting the assessment and analysis required by subsection (b), the Secretary shall consult with—
 (1)the heads of such agencies and offices of the Federal Government as the Secretary considers appropriate, including the Secretary of Agriculture, the Director of the Bureau of the Census, the Commissioner of the Bureau of Labor Statistics, the Administrator of the Small Business Administration, and the Federal Communications Commission;
 (2)representatives of businesses, including rural and urban internet service providers and telecommunications infrastructure providers;
 (3)representatives from State, local, and tribal government agencies; and (4)representatives from consumer and community organizations.
				(e)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall submit to the appropriate committees of Congress a report on the findings of the Secretary with respect to the assessment and analysis conducted under subsection (b).
 (2)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Environment and Public Works of the Senate; (C)the Committee on Small Business and Entrepreneurship of the Senate;
 (D)the Committee on Energy and Commerce of the House of Representatives; (E)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (F)the Committee on Small Business of the House of Representatives. 